Title: To George Washington from Augustine Seaton, 19 February 1791
From: Seaton, Augustine
To: Washington, George



Sir
Richmond [Va.] Feby 19th 1791

I see by an Act of Congress there is to be a light House erected at Cape Henry I would wish to be employed as the keeper & to Superintend the building of it, as I have lost very considerable by not being paid for servises rendered the Continenttall Army through the neglect of Colo. William Grayson. I had Claims against the Continent for about £1500 due from March 1777 to Feby 1778 for Waggons & Teams & sundrie other Horses provisions &

c. ferneshed the Army I had Vouchers to support every claim. I was Quarter Master to Graysons Redgt & was obligd to quit the Army at Vally Forge in 1778 Feby on Accot of my bad State of health & should have receved payment at that time had not a change taken place in the pay Masters General department, when I applyd to the pay Master then in Office he gave me for answer he could do anything in the business untill the former had made up his Accots with the Public, but if I would apply when that business was done I should receve payment. I fully intended to have joind the [army] again provided I recoverd my health but was disappt. in 1779 Colo. Grayson in the Board of Warr, I saw him in Virginia & complaind to him of the hardship of my not being paid he very readely offer me his serves in geting my Money, I delivered him my Accots & Vouchers for that perpose. I do not suppose Sir you are a Stranger to Colo. Graysons loose manner in doing business & I think his conduct in my case will prove it from the return he made me, which was he had mislaid my papers & thay ware lost which was a very Capitol loss to me as its impossible for me to establish my Claim without my papers. this is what has induced me to take the Liberty of addressing you on the business. this stroak of fortun⟨e⟩ together withe a large Family to support is very distressing I have no other alternative to get anything from the Continent only by your assistance therefore I flatter myself from your great uniformity in doing justice to all Men I hope I shall not be overlookd. if the Post of the light House is filld I should be thankfull for some other that will reinstate my loss or at least give me some chance for it. should a recommendation be necessary in the business I can get one that you will think respectibl. I hope the loss I have sustaind & the distress I feel by it will sufficiently apologiz⟨e⟩ for the Libert I have taken. I am Sir with the greatest respect yr most obt hume Servt

Auge Seaton

